EXHIBIT 10.39

 

BOYD GAMING CORPORATION

 

DEFERRED COMPENSATION PLAN

 

FOR THE

 

BOARD OF DIRECTORS AND KEY EMPLOYEES

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1.    Introduction Article 2.    Definitions Article 3.    Plan
Specifications Article 4.    Distributions and Loans Article 5.    Plan
Investment Article 6.    Beneficiary Article 7.    Vesting and Forfeitures
Article 8.    Benefits Article 9.    Administration Article 10.    Miscellaneous

 

2



--------------------------------------------------------------------------------

ARTICLE 1. - INTRODUCTION

 

Whereas, the Employer established a supplementary employee retirement plan to
provide deferred compensation for a select group of management or highly
compensated employees as chosen by the Employer effective June 1, 1998, and

 

Whereas, the Employer, who has determined pursuant to the laws of the Employer’s
state, may establish such a Plan;

 

Whereas, the Plan, as heretofore adopted, provides, among other things, that the
Employer may amend or terminate the Plan at any time;

 

Whereas, the Employer wishes to amend the Plan into the to form set forth in
this Agreement;

 

Whereas, the Employer intends to maintain two nonqualified plans of deferred
compensation, one of which is for a select group of management and highly
compensated employees, and the other for non-employee Directors, both of which
are described in this document, and which shall together be called the Boyd
Gaming Corporation Deferred Compensation Plan for the Board of Directors and Key
Employees and

 

Whereas, the Employer wishes to provide under the Plan for the payment of vested
accrued benefits to the Participants and their beneficiary or beneficiaries, and

 

Whereas, the Employer wishes to provide under the Plan that the Employer shall
pay the entire cost of vested accrued benefits from its general assets and set
aside contributions by the Employer to meet its obligations under the Plan, and

 

Whereas, the Employer intends that the assets of the Plan and Trust shall at all
times be subject to the claims of the general creditors of the Employer,

 

Now therefore, the Employer does amend and restate the existing Plan to provide
as follows, and does also hereby agree that the Plan shall be structured, held
and disposed of as follows:

 

ARTICLE 2. - DEFINITIONS

 

“Age” means age at nearest birthday.

 

“Beneficiary” means the beneficiary or beneficiaries designated by the
Participant in the Enrollment Agreement who are to receive any distributions
payable upon the death of the Participant.

 

“Board” means the Employer’s Board of Directors of Boyd Gaming Corporation.

 

3



--------------------------------------------------------------------------------

“Change of Control” means the occurrence of any of the following:

 

a) the purchase or other acquisition by any person, entity or group of persons,
within the meaning of section 13(d) or 14(d) of the Securities Exchange Act of
1934 (“Act”), or any comparable successor provisions, of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Act) of more than 50
percent of either the outstanding shares of common stock or the combined voting
power of the, Employer’s then outstanding voting securities entitled to vote
generally, other than through a transaction arranged by, or consummated with the
prior approval of, the Board of Directors of the Employer; or

 

b) the end of a two-consecutive year period in which the individuals who at the
beginning of such period constituted the Board of Directors (and any new
Director whose election by the Board or whose nomination for election by the
stockholders of the Employer was approved by a vote of at least two-thirds (2/3)
of the Directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority thereof; or

 

c) approval by the stockholders of the Employer of a reorganization, merger, or
consolidation, in each case, with respect to which persons who were stockholders
of the Employer immediately prior to such reorganization, merger, or
consolidation do not, immediately thereafter, own more than 50 percent of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged or consolidated Employer’s then outstanding securities,
or a liquidation or dissolution of the Employer or of the sale of all or
substantially all of the Employer’s assets; or

 

d) approval by stockholders of the Employer of a plan of complete liquidation of
the Employer or an agreement for the sale or disposition by the Employer of all
or substantially all of the Employer’s assets.

 

“Compensation” means the amount payable to an Eligible Employee or director, for
services rendered to the Employer, such as Board fees, base salary or annual
incentive compensation that is reportable to the Federal Government for the
purpose of withholding Federal income taxes, or which would be reportable if it
were not deferred by the Eligible Employee under this Plan.

 

“Deferred Compensation” means the amount of Compensation that the Participant
elects to defer under the Enrollment Agreement and that the Participant and the
Employer mutually agree shall be deferred in accordance with the Plan and/or the
amount of any contributions made by the Employer on behalf of the Participant.

 

“Disability” means a Participant’s total and permanent disability as a result of
disease or bodily injury so as to render the Participant incapable of engaging
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment or impairments that can be expected to result in
death or that have lasted or can be expected to last for a continuous period of
not less than twelve (12) months, provided that the Participant is eligible for
and receives disability benefits under the Social Security Act. The Plan
Administrator shall have the exclusive right of determining, with the assistance
of a competent physician whether a Participant has suffered a Disability. A
certificate to that effect, executed by the Plan Administrator and supported by
the affidavit of an examining physician, shall be sufficient evidence of such
fact and may be so accepted by the Plan Administrator without further inquiry,
provided that all Participants under similar circumstances shall be treated
alike.

 

4



--------------------------------------------------------------------------------

“Effective Date” means, as to the Plan, June 1, 1998, and as to this amendment
and restatement, January 1, 2002.

 

“Eligible Employee” means, in the case of the Directors Plan, a member of the
Employer’s board of directors who is not also an employee of the Employer, and
in the case of the Key Employee Plan, part of a select group of management or
highly compensated individuals in grade 22 or its equivalent and higher who
performs services for the Employer as an employee and who has been chosen by the
Employer each year, in its sole discretion, to be eligible to participate in the
Plan. Eligible Employee also includes those employees of Employer’s subsidiaries
and affiliates who satisfy the foregoing criteria.

 

“Employer” means Boyd Gaming Corporation, its subsidiaries and affiliates, and
any succeeding or continuing corporation.

 

“Employment or Re-employment Commencement Date” means the date on which the
Eligible Employee first performs an Hour of Service for the Employer.

 

“Enrollment Agreement” means the agreement entered into by a Participant which
specifies the amount of Deferred Compensation, the Participant’s Beneficiary and
the Participant’ election of form of payment on Termination of Service.

 

“401(k) Plan” shall mean the Boyd Gaming Corporation 401(k) plan and the Marina
District Development Company 401(k) plan.

 

“Hardship Withdrawal” A withdrawal is on account of hardship if it is due to an
unforeseen emergency which creates a hardship and which occurs during employment
and prior to the Participant’s retirement and commencement of benefits. An
unforeseen emergency is defined as (1) payment of uninsured medical care
expenses previously incurred by the Participant or the Participant’s spouse or
dependents, or (2) uninsured loss of the Participant’s or Beneficiary’s property
due to casualty, or (3) payment of tuition, related educational fees from an
accredited university including room and board expenses for the next 12 month of
post-secondary education for the Participant or the Participant’s spouse,
children or dependents, or (4) payments necessary to prevent eviction from or
foreclosure on a mortgage on the participant’s principal resident, or (5) costs
related to the purchase of a Participant’s principal residence (not including
mortgage payments).

 

Payment may not be made to the extent that such hardship is or may be relieved
(1) through reimbursement or compensation by insurance or otherwise, (2) by
liquidation of the Participant’s assets to the extent the liquidation of these
assets would not itself cause severe financial hardship or (3) cessation of
deferrals under the Plan.

 

“Normal Retirement Age” means Age 59 1/2 years.

 

“Participant” shall mean any Eligible Employee selected by the Employer who has
elected to participate in the Plan by entering into an Enrollment Agreement.

 

5



--------------------------------------------------------------------------------

“Participant’s Account” means an account established and maintained by the
Employer for a Participant that is used to measure the benefits to be paid under
the Plan.

 

“Plan” means the Boyd Gaming Corporation Deferred Compensation Plan for the
Board of Directors (the “Directors Plan”), or the Boyd Gaming Corporation
Deferred Compensation Plan for Key Employees (the “Key Employees Plan”), as
amended and restated as of January 1, 2002 in this document. Each of such plans
is a separate plan, and both together are included in this document and are
referred to by the singular term “Plan.”

 

“Plan Administrator” means Boyd Gaming Corporation, acting through the Plan
Administrative Committee appointed from time to time by its Board of Directors;
provided, that if at any time no such committee has been appointed and is
serving, then the entire Board of Directors shall be deemed to be serving as the
Plan Administrative Committee.

 

“Plan Year” means the 12 consecutive month period beginning on each January 1st
and ending on the next following December 31st.

 

“Service” means employment with the Employer including leaves of absence
authorized by the Employer (such as a temporary absence authorized by the
Employer because of vacation, sickness, injury, disability, layoff, or jury
duty) and service in the armed forces of the United States, commencing while he
is an employee, provided that he returns to the employment of the Employer as an
employee at the end of such authorized absence, or within the applicable period
specified in the Military Selective Service Act of 1967, and amendments thereto,
after release from such service with the armed forces. Moreover, in calculating
the number of a Participant’s Years of Credited Service and length of
participation in this Plan for all purposes hereunder, such period of absence or
service with the armed forces subsequent to becoming a Participant hereunder,
will be counted. However, no Contributions will be made to the Plan during such
periods of absence or service with the armed forces.

 

“Termination of Service” shall mean severance of the Participant’s services for
the Employer for any reason, including retirement.

 

“Top Hat Plan” means a non-qualified deferred compensation plan for a select
group of management or highly compensated employees, within the meaning of
Section 201(2) of the Employee Retirement Income Security Act of 1974.

 

“Trust” shall mean the Trust Agreement between the Employer. and the Trustee.

 

“Trustee” means the Trustee named in the Trust and their duly appointed and
acting successor Trustee which shall be appointed by the corporation, and may
consist of one or more persons.

 

6



--------------------------------------------------------------------------------

ARTICLE 3. - PLAN SPECIFICATIONS

 

3.1    Each Eligible Employee shall be eligible to participate in the Plan on
the Effective Date. Thereafter, each Eligible Employee shall be eligible to
participate in the Plan as of the first day of the calendar year following the
calendar year in which he is hired or promoted into a position making him an
Eligible Employee. 3.2    An Eligible Employee may enroll and become a
Participant by executing an Enrollment Agreement in each calendar year preceding
the calendar year in which deferral of compensation is to commence. 3.3    The
Participant shall specify in his Enrollment Agreement the amount of Compensation
to be deferred under the Plan. The maximum permitted to be deferred by an
employee under the Plan is (1) 15% of base salary, and (2) 50% of incentive
compensation paid. The maximum permitted to be deferred by a non-employee
director under the Plan is 100% of Board of Directors fees. Additional deferrals
by employees will be allowed in anticipation of the funding of the Participant’s
account under the 401(k) Plan as provided in Section 3.11, below. The Plan
Administrator may establish minimum deferral amount requirements and maximum
limits. 3.4    Any salary deferrals made by an Eligible Employee under this Plan
shall be held as an asset of the Employer, and the Employer intends to deposit
amounts equal to the aggregate amounts deferred by all Participants into the
Trust. 3.5    The Participant may terminate his Enrollment Agreement, and be
restored to full Compensation, at any time by giving written notice to the Plan
Administrator. The termination shall be effective as soon as practicable, and in
no event later than the second payroll date following receipt of the notice by
the Plan Administrator. The Participant may change his Enrollment Agreement by
giving written notice of such change to the Plan Administrator, prior to the
calendar year in which such change is to be effective. An election to defer
Compensation under this Plan, or to change the amount of Deferred Compensation,
shall apply only to Compensation earned after such election. 3.6    If a
Participant suffers a hardship and receives a hardship withdrawal as defined in
Article 2, the Participant shall be deemed to revoke his deferral election for
the remainder of the calendar year in which the hardship withdrawal has
occurred. 3.7    The Plan Administrator has the power to establish rules and
from time to time to modify or change such rules governing the manner and method
by which salary deferral contributions may be changed or discontinued
temporarily or permanently. 3.8    A Participant’s Enrollment Agreement shall
remain in effect unless previously modified or terminated as herein permitted
until the Participant’s Termination of Service. 3.9    All salary deferrals
shall be authorized by the Participant in writing, made by payroll

 

7



--------------------------------------------------------------------------------

     deduction, and deducted from the Participant’s compensation without
reduction for any taxes or withholding (except to the extent required by law or
the regulations). Equivalent amounts shall be added to the Participant’s Account
as of a date within 30 days after the date of each salary deferral, and
concurrently, contributions in amounts equal to the salary deferrals shall be
paid over to the Trust by the Employer. 3.10    The Employer may make a
discretionary matching or additions to the Participant’s Account, in an amount
determined by the Employer in its sole discretion, and shall concurrently
contribute that amount to the Trust. 3.11    Each Participant who is eligible to
participate in the 401(k) Plan and who elects the maximum permitted deferral
under the 401(k) Plan for a year (the “determination year”) may, by so electing,
cause all or a portion of the compensation deferred under this Plan to be
transferred to the 401(k) Plan (up to the maximum amount permitted by Section
402(g) of the Internal Revenue Code), pending completion of the annual
nondiscrimination testing under the 401(k) Plan Employer shall, not later than
March 15 of the year following the determination year, transfer (or cause the
Trustee to transfer) funds to the trustee of the 401(k) Plan for deposit in the
account of the Participant under the 401(k) Plan. Concurrently, the
Participant’s Account under this Plan shall be reduced by the amount so
transferred. Any portion of the deferrals in anticipation of the 401(k) Plan
funding that are not so transferred shall remain in the Participant’s Account
under this Plan. Such election must be made not later than December 31 of the
calendar year preceding the calendar year for which the election is made, and
such election may not be revoked after that date. The Employer’s determination
of the maximum amount that may be contributed to the 401(k) Plan on behalf of
each Participant shall be conclusive. ARTICLE 4. - DISTRIBUTIONS AND LOANS 4.1
   All distributions to or for the benefits of a Participant shall be made in
accordance with Article 8. Except for distributions described below, no benefits
shall be distributed prior to the Participant’s termination of employment with
the Employer. 4.2    There are no loans available under this Plan; however, a
Participant may make a Hardship Withdrawal, as defined in Article 2, under the
Plan. Any Eligible Employee who is a Participant in both this Plan and the
401(k) Plan must draw down all funds available to him under this Plan before he
can request a hardship withdrawal from the 401(k) Plan, but only to the extent
that such 401(k) Plan allows for Hardship Withdrawals. 4.3    Scheduled
In-Service Withdrawal - No Penalty. A Participant may request from the Employer,
at least 2 years prior to the distribution date, an irrevocable scheduled
in-service withdrawal from the Participant’s Account. The withdrawal will not be
paid until the Participant has had at least 5 years of Plan participation. The
maximum withdrawal cannot exceed 20% of the current market value of the vested
portion of the Participant’s Account. Only one withdrawal can be paid in any
year. At the time the withdrawal is requested, the amount to be distributed must
be stated as either (a) a specific dollar

 

8



--------------------------------------------------------------------------------

     amount (no greater than the value of the Participant’s Account at the time
the distribution is made), or (b) a specific percentage of the Participant’s
Account balance at the time the distribution is made. 4.4    Unscheduled
In-Service Withdrawal—Penalty. A Participant may request from the Employer an
unscheduled in-service withdrawal from the Participant’s Account, subject to a
penalty, equal to 10% of the amount requested. The amount requested, plus the
10% penalty, may not exceed the vested portion of the Participant’s Account. The
10% penalty amount will be forfeited. At the time the withdrawal is requested,
the amount to be distributed must be stated as either (a) a specific dollar
amount (no greater than the value of the Account at the time the distribution is
made), or (b) a specific percentage of the Participant’s Account balance at the
time the distribution is made. 4.5    An in-service withdrawal election stated
above shall automatically be revoked if the in-service withdrawal date is on or
after the Participant’s termination date. 4.6    In addition to withdrawals for
distribution, as provided in Sections 4.1 through 4.6, to the extent
contemplated in Section 3.11, amounts may be withdrawn from the Participant’s
Account and contributed to the 401(k) Plan. ARTICLE 5. - PLAN INVESTMENT 5.1   
All contributions will be invested by the Trustee under the Diversified
Investors Funds Group, and Diversified Investors Strategic Allocation Funds
(Mutual Funds under which accounts will be established for each Participant).
Each Participant shall elect which of such funds shall be used for that
Participant’s Account, and, if more than one fund is elected, in what
proportions. The Participant may change the election of funds and proportions no
more frequently than twice in any year. 5.2    Each Participant’s Account shall
be credited with earnings and charged with losses of the funds elected by him,
in the proportions elected by him. 5.3    All amounts in the Trust, including
all investments purchased with such amounts and all income attributable thereto,
shall remain (until made available to the Participant or Beneficiary) solely the
property of the Employer (without being restricted to the provision of benefits
under the Plan) subject to the claims of the Employer’s general creditors. No
Participant or Beneficiary shall have any secured or beneficial interest in any
property, rights or investments held by the Employer in connection with the
Plan. ARTICLE 6. - BENEFICIARY 6.1    The Participant’s Enrollment Agreement
shall designate the Beneficiary or Beneficiaries who are to receive
distributions in the event of the Participant’s death. If the Participant has
not properly designated a Beneficiary, or if for any reason such designation
shall not be legally effective, or if said designated Beneficiary or
Beneficiaries shall predecease the

 

9



--------------------------------------------------------------------------------

     Participant, then the Participant’s estate shall be treated as the
Beneficiary. A Participant may change his Beneficiary designation at any time by
amending his Enrollment Agreement. ARTICLE 7. - VESTING AND FORFEITURES 7.1   
The portion of a Participant’s Account attributable to salary deferrals,
including 401(k) excess amounts, as adjusted for earnings and losses of the
investment funds elected by the Participant pursuant to Article 5, shall be
fully vested at all times. Except for death payments which are 100% vested
immediately upon death, the Employer matching and discretionary nonelective
contributions shall be determined in accordance with a vesting schedule selected
by the Employer in its discretion, with the terms of such vesting schedule to be
communicated to the Participants. However, all contributions, even those that
are 100% vested are subject to the reach of the Employer’s creditors in the
event of insolvency 7.2    When employment is terminating and payment is not
deferred, the amount of the payment shall be based on the value of the
Participant’s Account plus any contributions subsequently credited to such
Account, the amount of which shall immediately be distributed. ARTICLE 8. -
BENEFITS 8.1    Termination, Death or Disability. The Participant shall elect
the payment option described in 8.3 below under which distribution will be made
following his retirement. Such election shall be designated by the Participant
in the Enrollment Agreement. However, if the Participant’s Termination, Death or
Disability is prior to his Normal Retirement Age (or, in the case of a
Participant who became a Participant prior to the Effective Date of this
amendment and restatement of the Plan, prior to reaching the age of 55), the
distribution will be in the form of a lump sum cash payment. Payment of benefits
will begin as soon as administratively feasible after his Termination of Service
provided that in no case will payment of benefits begin later than 60 days after
the close of the Plan Year in which the Participant terminates service. 8.2   
Change of Control. Benefits under this Plan are immediately payable in a lump
sum upon a Change of Control as described in Article 2. 8.3    Retirement
Distributions. Distributions shall be made as elected by the Participant in his
Enrollment Agreement, subject to 8.4 below, under one or more of the following
payment options.     

(a)    in a lump sum cash payment; or

    

(b)    if the account balance is at least $5,000, substantially equal monthly,
quarterly or annual payments over a period of 5, 10 or 15 years.

     If periodic payments are elected, the Participant’s Account shall be
reduced by each such

 

10



--------------------------------------------------------------------------------

     payment, and the remaining portion of the Participant’s Account shall
continue to be credited with earnings and losses in the manner stated in Article
5.      Note: Default payment is a lump sum payment. 8.4    Distribution
Election Changes. Subject to the approval of the Employer, a Participant may
request to change his or her form of distribution payment, or to further defer
to a later date certain a previously elected in-service withdrawal, at any time
prior to 60 days before the beginning of the year of commencement of
distributions, by providing a written request to the Plan Administrator. If a
Participant is receiving installment payments as described in (b) above, and
such Participant meets the requirements to make a Hardship Withdrawal, such
Participant may elect to change his form of payment to (a) above without 10%
penalty. If a hardship has not occurred, a lump sum may be elected, subject to a
10% penalty. ARTICLE 9. - ADMINISTRATION 9.1    Plan Administrator. The Plan
Administrator shall administer the Plan. 9.2    Power and Authority. The Plan
Administrator shall have full power and authority to adopt rules and regulations
(including without limitation a reasonable claims procedure) for the
administration of the Plan, and to interpret, alter, amend, or revoke any rules
and regulations so adopted. The Plan Administrator shall have full power and
authority to interpret the terms and provisions of this Plan and any instrument
filed hereunder. 9.3    Presumption of Fairness. Every action taken by the Plan
Administrator shall be presumed to be a fair and reasonable exercise of the
authority vested in, or the duties imposed upon, the Plan Administrator. The
Plan Administrator shall be deemed to have acted impartially as to all persons
interested, unless the contrary be proven by affirmative evidence. The Plan
Administrator shall not be liable for amounts of Deferred Compensation by a
Participant or for other amounts payable under the Plan. 9.4    Other Parties.
Any person or entity which issues policies, contracts, or investment media to
the Employer or in respect of a Participant is not a party to this Plan and such
person or entity shall have no responsibility, accountability or liability to
the Employer, the Plan Administrator, any Participant, or any Beneficiary with
regard to the operation or adequacy of this Plan, including any future
amendments made thereto. 9.5    Information Requests. Any party entitled to
payment under this Plan shall comply with all written requests of the Plan
Administrator or its designee to furnish the Plan Administrator with any
information known or available to such party and necessary to the administration
of the Plan. 9.6    Expenses. If not paid by the Employer, all reasonable
expenses incurred in the administration of the Plan, including without
limitation those of the Trustees and the Plan Administrator, shall be paid from
Participants’ Accounts to which such expenses are allocable.

 

11



--------------------------------------------------------------------------------

9.7    No Fiduciary Relationship. Neither the Plan, nor any action taken by the
Plan Administrator or the Employer, shall create or be deemed to create a trust
or fiduciary relationship of any kind between the Employer and the Participant,
his or her Beneficiary, or any other person. 9.8    Employment. Participation in
this Plan shall not be deemed to be a contract of employment between the
Employer and any Employee. Nor shall anything contained herein be deemed to give
any Employee the right to be retained in the employ of the Employer or to
interfere with the right of the Employer to discharge any Employee at any time,
nor shall it be deemed to give the Employer the right to require any Employee to
remain in its employ, nor shall it interfere with such Employee’s right to
terminate his employment at any time (as may be provided in any contract or
agreement affecting such employment). ARTICLE 10. - MISCELLANEOUS 10.1   
Amendment of Plan. The Employer reserves the right to amend any provisions of
the Plan at any time to the extent that it may deem advisable without the
consent of the Participant or any Beneficiary provided that no such amendment
shall impair the rights of Participants or Beneficiaries with respect to
Compensation deferred before such amendment. Without limiting the generality of
the foregoing, the Employer may amend the basis upon which earnings and losses
are credited under the Plan. 10.2    Termination of Plan. The Employer reserves
the right to terminate the Plan at any time. Upon termination of the Plan, the
Participant’s full Compensation on a non-deferred basis will be thereupon
restored. Distribution of any benefits to Participants may only commence upon
the occurrence of any of the specified events as provided in Article 8 except as
stated in the following sentence. If the Key Employee Plan, which was designed
and intended to be a Top-Hat Plan, is deemed not to be a Top-Hat Plan, it will
be terminated and contributions will be distributed to Participants in the Plan.
10.3    Finality of Decisions. The Plan Administrator’s benefit determinations
or other decisions or interpretations made under the Plan shall be binding and
final on all interested parties. 10.4    The Employer may, from time to time,
hire outside consultants, accountants, actuaries, legal counsel, or
record-keepers to perform such tasks as the Employer may from time to time
determine are necessary in the administration of the Plan 10.5    In the event
that any Participants in the Key Employee Plan are found to be ineligible, that
is, not members of a select group of highly compensated employees, according to
a determination made by the Department of Labor, the Employer will take whatever
steps it deems necessary, in its sole discretion, to equitably protect the
interests of the affected Participants. 10.6    No benefits under the Plan shall
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge or encumbrance. The provisions of this Plan shall be binding
upon and inure to the benefit of the Employer and Participants and their
respective successors, heirs, personal representatives, executors,
administrators, and legatees.

 

12



--------------------------------------------------------------------------------

10.7    Benefits under the Plan shall be paid from the Trust only to the extent
the Employer is not at the time of payment insolvent. Any vested accrued
benefits under the Plan represent an un-funded, unsecured promise by the
Employer to pay these benefits to the Participants when due. A Participant has
no greater right to Trust assets than the general creditors of the Employer in
the event that the Employer shall become insolvent. Trust assets can be used to
pay only vested accrued benefits under the Plan or the claims of the Employer’s
general creditors. 10.8    This Plan and the Enrollment Agreement, and any
subsequently adopted amendment thereof, shall constitute the total agreement or
contract between the Employer and the Participant regarding the Plan. No oral
statement regarding the Plan may be relied upon by the Participant. 10.9   
Change of Law. If, because of a change in law, the Trust should be determined to
no longer be considered a “rabbi trust” as currently permitted by IRS Private
Letter Ruling 8113107, then the Plan and Trust shall be deemed to have
terminated as of the effective date of the change in law which nullified its
status as a “rabbi trust”. 10.10    This Plan shall be construed under the laws
of Nevada.

 

IN WITNESS WHEREOF, Boyd Gaming Corporation has caused this Plan to be executed
by its duly authorized officers this 6th Day of December, 2001

 

IN PRESENCE OF:

 

/s/    WILLIAM S. BOYD

--------------------------------------------------------------------------------

  

/s/    DONALD D. SNYDER

--------------------------------------------------------------------------------

William S. Boyd    Donald D. Snyder Chairman of the Board and Chief Executive
Officer    President

 

13